Citation Nr: 0322218	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for right knee disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to February 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision by the 
Manchester, New Hampshire RO.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's right knee disability was caused by his 
service-connected left knee disability.


CONCLUSION OF LAW

The veteran's right knee disability is proximately due to or 
the result of his service-connected left knee disability.  38 
C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  
The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

Factual Background

A February 1978 service medical record notes that the veteran 
sustained an injury to his left knee.  He was found to have 
tears of the anterior cruciate ligament, superficial medial 
collateral ligament and posterior medial capsule of the left 
knee.  Surgery on the veteran's left knee was performed in 
February 1978.

Following service, in February 1981, the Boston RO granted 
service connection for status post-torn ligament of the left 
knee with residual anteromedial instability.  Subsequently, 
the veteran underwent arthroscopic surgery on his left knee 
in 1984 and again in 1987.  Currently, the veteran's service-
connected left knee is evaluated as 30 percent disabling.

In May 2000, the veteran was treated at Lowell General 
Hospital's emergency room for injury sustained to his right 
knee.  The medical records indicate that the veteran was on a 
ladder cutting down trees when a branch fell and hit the 
ladder, knocking him off of it.  X-ray studies showed "a 
comminuted right lateral tibial plateau split with central 
depression fracture."  The veteran then underwent an open 
reduction/internal fixation with right iliac crest bone 
grafting surgery.

A July 2000 VA examination report notes that in May 2000 the 
veteran was standing on a ladder when his left knee gave way, 
causing him to fall and injure his right knee.  The physical 
exam revealed that the veteran's gait was slow; he used two 
regular crutches.  He was unable to stand on his tiptoes or 
heels.  Furthermore, the report notes that both knees showed 
limited motion, but the right knee showed more limited motion 
than the left knee.  The right knee was moderately swollen 
and crepitation was palpable and audible.  The diagnosis was 
right knee status post-stabilization of depressed fracture 
lateral tibial plateau.  The examiner concluded, "I think 
the injury to his right knee is directly related to the 
instability of the left service-connected knee. . . . The 
right knee has a direct relationship to the service-connected 
left knee because of the left knee's giving way."

In January 2001, the veteran saw a private physician, Dr. 
Burke, for right knee pain.  The impression was status post-
lateral plateau fracture.

In a statement received by the RO in January 2003, the 
veteran's father-in-law described the circumstances 
surrounding the accident in which the veteran injured his 
right knee.  He stated that the veteran was at his house 
cutting limbs from a tree.  He further stated that he 
witnessed the veteran's left leg buckle and stated that this 
caused the accident.

At the January 2003 hearing, the veteran testified about his 
accident.  He stated that he was standing on a ladder using a 
chain saw to cut limbs for his father-in-law.  As he was 
almost finished cutting a branch, he said that his left leg 
gave out when he leaned and put too much weight on it.  As a 
result of his left knee giving out, he said that he, the 
ladder, the chain saw and the branch all came falling down at 
the same time; his right knee was essentially smashed against 
a rock.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Presently the veteran is service connected for a left knee 
disability.  This disability is currently evaluated as 30 
percent disabling.

The record contains medical evidence supporting the veteran's 
claim that his right knee disability was caused by his 
service-connected left knee disability.  Specifically, the 
medical evidence shows that the manifestations of the 
service-connected disability include instability.  Moreover, 
in the July 2000 VA examination report, the examiner 
concluded that the injury to the veteran's right knee is 
directly related to the instability of the veteran's left 
knee.

Although there is no medical evidence contemporaneous with 
the right-knee injury reflecting a nexus between it and the 
veteran's service-connected left knee disability, the Board 
has found the history provided by the veteran to be credible 
and consistent with the medical evidence demonstrating that 
the manifestations of the service-connected disability 
include instability.  Moreover, the eyewitness account 
provided by the veteran's father-in-law corroborates the 
veteran's contention that the fall resulting in the right 
knee injury occurred when the veteran's left knee buckled.  
Finally, the Board notes that no medical opinion indicating 
that the right knee disability is not etiologically related 
to the service-connected left knee is of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is supportive of the veteran's claim.


(CONTINUED ON NEXT PAGE)



ORDER

Secondary service connection for right knee disability is 
granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

